   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page1
                                             04/09/21 Pageof131
                                                              of 31




      18-2811(L)
 18-2825 (CON),
 18-2867 (CON), 18-2878 (CON)
                                              To Be Argued By:
                                              WON S. SHIN

       United States Court of Appeals
                  FOR THE SECOND CIRCUIT
          Docket Nos. 18-2811(L), 18-2825(CON),
              18-2867(CON), 18-2878(CON)
                             .........
                  UNITED STATES OF AMERICA,
                                                       Appellee,
                             —v.—

            DAVID BLASZCZAK, THEODORE HUBER,
           ROBERT OLAN, CHRISTOPHER WORRALL,
                                         Defendants-Appellants.

      ON APPEAL   FROM THE UNITED STATES DISTRICT COURT
           FOR THE   SOUTHERN DISTRICT OF NEW YORK


                 BRIEF ON REMAND
         FOR THE UNITED STATES OF AMERICA

                                  AUDREY STRAUSS ,
                                  United States Attorney for the
                                  Southern District of New York,
                                  Attorney for the United States
                                            of America.
 IAN MC GINLEY,                   One St. Andrew’s Plaza
 JOSHUA A. NAFTALIS ,             New York, New York 10007
                                  (212) 637-2200
 WON S. SHIN ,
   Assistant United States Attorneys,
                Of Counsel.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page2
                                             04/09/21 Pageof231
                                                              of 31




                             TABLE OF CONTENTS
                                                                              PAGE

       Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . 1

       Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

            A. The Counts of Conviction . . . . . . . . . . . . . . . 3

            B. This Court’s Prior Decision . . . . . . . . . . . . . 5

            C. The Supreme Court’s Remand in Light of
               Kelly . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       ARGUMENT:

       POINT I—The Property Fraud and Conversion
          Convictions Should Be Reversed . . . . . . . . . . . . 7

       POINT II—The Convictions on Count One and
          Count Seventeen Should Be Affirmed . . . . . . . . 9

            A. The Section 371 Defraud-Clause Objects
               Remain Legally Valid . . . . . . . . . . . . . . . . . 10

            B. The Yates Errors for Counts One and
               Seventeen Were Harmless Beyond a
               Reasonable Doubt . . . . . . . . . . . . . . . . . . . . 12

                  1.    Applicable Law . . . . . . . . . . . . . . . . . . . 12

                  2.    Discussion . . . . . . . . . . . . . . . . . . . . . . . 14

       CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page3
                                             04/09/21 Pageof331
                                                              of 31




                                           ii
                                                                          PAGE

                          TABLE OF AUTHORITIES

       Cases:
       Carpenter v. United States,
         484 U.S. 19 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . 5
       Cleveland v. United States,
          531 U.S. 12 (2000) . . . . . . . . . . . . . . . . . . . . . . . . 5, 7
       Dirks v. SEC,
          463 U.S. 646 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . 6
       Griffin v. United States,
          502 U.S. 46 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . 12
       Haas v. Henkel,
         216 U.S. 462 (1910) . . . . . . . . . . . 14, 15, 17, 20, 21
       Hammerschmidt v. United States,
         265 U.S. 182 (1924) . . . . . . . . . . . . . . . . . . . . . . . . 11
       Hedgpeth v. Pulido,
         555 U.S. 57 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . 13
       Illinois ex rel. Madigan v. Telemarketing
           Associates, Inc.,
           538 US 600 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . 23
       Kelly v. United States,
          140 S. Ct. 1565 (2020) . . . . . . . . . . . . . . . 2, 6, 8, 11
       McNally v. United States,
         483 U.S. 350 (1987) . . . . . . . . . . . . . . . . . . . . . . . . 11
       Neder v. United States,
         527 U.S. 1 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . 13
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page4
                                             04/09/21 Pageof431
                                                              of 31




                                          iii
                                                                          PAGE

       Pasquantino v. United States,
          544 U.S. 349 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . 7
       Skilling v. United States,
          561 U.S. 358 (2010) . . . . . . . . . . . 10, 12, 13, 23, 24
       Tanner v. United States,
         483 U.S. 107 (1987) . . . . . . . . . . . . . . . . . . . . . . . . 11
       United States v. Atilla,
         966 F.3d 118 (2d Cir. 2020) . . . . . . . . . . . . . . 11, 24
       United States v. Ballistrea,
         101 F.3d 827 (2d Cir. 1996) . . . . . . . . . . . . . . . . . 11
       United States v. Baroni,
         909 F.3d 550 (3d Cir. 2018) . . . . . . . . . . . . . . . . . 11
       United States v. Blaszczak,
         947 F.3d 19 (2d Cir. 2019) . . . . . . . . . . . . . . passim
       United States v. Coplan,
         703 F.3d 46 (2d Cir. 2012) . . . . . . . . . . . 11, 14, 24
       United States v. Coppola,
         671 F.3d 220 (2d Cir. 2012) . . . . . . . . . . . . . . . . . 13
       United States v. Desnoyers,
         637 F.3d 105 (2d Cir. 2011) . . . . . . . . . . . . . . . . . 12
       United States v. Draper,
         553 F.3d 174 (2d Cir. 2009) . . . . . . . . . . . . . . . . . . 9
       United States v. Ferguson,
         676 F.3d 260 (2d Cir. 2011) . . . . . . . . . . . . . . . . . 13
       United States v. Girard,
         601 F.2d 69 (2d Cir. 1979) . . . . . . . . . . . . . . . . . . . 5
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page5
                                             04/09/21 Pageof531
                                                              of 31




                                          iv
                                                                          PAGE

       United States v. Gurary,
         860 F.2d 521 (2d Cir. 1988) . . . . . . . . . . . . . . 20, 21
       United States v. Hertular,
         562 F.3d 433 (2d Cir. 2009) . . . . . . . . . . . . . . . . . . 9
       United States v. Nersesian,
         824 F.2d 1294 (2d Cir. 1987) . . . . . . . . . . . . . . . . 10
       United States v. Peltz,
         433 F.2d 48 (2d Cir. 1970) . . . . . . . . . . . . . . passim
       United States v. Skilling,
         638 F.3d 480 (5th Cir. 2011) . . . . . . . . . . . . . . . . 13
       United States v. Southland,
         760 F.2d 1366 (2d Cir. 1985) . . . . . . . . . . . . . . . . 21
       Yates v. United States,
          354 U.S. 298 (1957) . . . . . . . . . . . . . . . . . . . . . . . . 10

       Statutes, Rules & Other Authorities:
       18 U.S.C. § 371 . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 9, 10
       18 U.S.C. § 641 . . . . . . . . . . . . . . . . . . . . . . . . . . passim
       18 U.S.C. § 1343 . . . . . . . . . . . . . . . . . . . . . 2, 4, 5, 6, 7
       18 U.S.C. § 1348 . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 5, 7
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page6
                                             04/09/21 Pageof631
                                                              of 31




           United States Court of Appeals
                    FOR THE SECOND CIRCUIT
            Docket Nos. 18-2811(L), 18-2825(CON),
                18-2867(CON), 18-2878(CON)



                    UNITED STATES OF AMERICA,
                                                      Appellee,
                                —v.—

        DAVID BLASZCZAK, THEODORE HUBER, ROBERT OLAN,
                    CHRISTOPHER WORRALL,
                                       Defendants-Appellants.


                      BRIEF ON REMAND
              FOR THE UNITED STATES OF AMERICA


                      Preliminary Statement
           David Blaszczak, Theodore Huber, Robert Olan,
       and Christopher Worrall appeal from judgments of
       conviction entered on September 21 and 24, 2018 in
       the United States District Court for the Southern Dis-
       trict of New York, following a five-week trial before the
       Honorable Lewis A. Kaplan, United States District
       Judge, and a jury.
          On December 30, 2019, this Court affirmed the
       judgments. United States v. Blaszczak, 947 F.3d 19 (2d
       Cir. 2019). On April 10, 2020, this Court denied the
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page7
                                             04/09/21 Pageof731
                                                              of 31




                                    2


       defendants’ petitions for rehearing. Blaszczak, Huber,
       and Olan then moved to stay the mandate pending
       their filing of petitions for writs of certiorari in the Su-
       preme Court. On May 7, 2020, while the stay motions
       were pending, the Supreme Court decided Kelly v.
       United States, 140 S. Ct. 1565 (2020). On July 14,
       2020, this Court granted the stay motions. 1
           Blaszczak, Huber, and Olan subsequently filed pe-
       titions for writs of certiorari in the Supreme Court,
       which Worrall supported. At the request of the Acting
       Solicitor General, the Supreme Court granted the pe-
       titions, vacated this Court’s judgment, and remanded
       the case for further consideration in light of Kelly.
           The Government respectfully submits this brief to
       address the impact of Kelly. The brief was prepared in
       consultation with the Office of the Solicitor General to
       reflect the Department of Justice’s post-Kelly position
       on the scope of “property” under 18 U.S.C. §§ 1343 and
       1348 and a “thing of value” under 18 U.S.C. § 641,
       which this Office is constrained to follow.

       —————
          1   Worrall did not move to stay the mandate. On
       January 9, 2020, Worrall asked the District Court to
       set a surrender date so that he could begin to serve his
       sentence. The District Court granted Worrall’s re-
       quest, and he began to serve his sentence on February
       14, 2020. According to the Bureau of Prisons, on Au-
       gust 28, 2020, Worrall was placed in home confine-
       ment for the remainder of his prison term, and he is
       scheduled to be released on July 15, 2021. Blaszczak,
       Huber, and Olan remain on bail pending appeal.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page8
                                             04/09/21 Pageof831
                                                              of 31




                                   3


                            Background 2

       A. The Counts of Conviction
           Superseding Indictment S1 17 Cr. 357 (LAK) (the
       “Indictment”) was filed on March 5, 2018, in 18 counts.
       The Indictment alleged that Worrall, who worked for
       the Centers for Medicare and Medicaid Services
       (“CMS”), improperly disclosed to his friend and former
       colleague Blaszczak, a “political intelligence” consult-
       ant, confidential information about upcoming changes
       to agency rules governing reimbursement rates, and
       that Blaszczak passed that information to employees
       of his hedge fund client Deerfield Management Com-
       pany, L.P. (“Deerfield”), including Huber and Olan, for
       use in placing profitable trades.
          Trial commenced on April 2, 2018, and ended on
       May 3, 2018, when the jury convicted each defendant
       on some counts and acquitted each on others. The
       counts of conviction are as follows:


       —————
          2   “Tr.” refers to the trial transcript; “GX” refers to
       a Government exhibit admitted at trial; “DX” refers to
       a defense exhibit admitted at trial; “[Defendant] Br.”
       refers to the named defendant’s initial brief on appeal;
       “A.” refers to the appendix filed with defendants’ ini-
       tial briefs; “SA” refers to the supplemental appendix
       filed with the Government’s initial brief; and “Remand
       Br.” refers to defendants’ joint brief on remand. Unless
       otherwise noted, case text quotations omit internal
       quotation marks, citations, and alterations.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page9
                                             04/09/21 Pageof931
                                                              of 31




                                   4


           Blaszczak, Huber, and Olan were convicted of
       Count One, which charged conspiracy to convert
       United States property, to commit securities fraud,
       and to defraud the United States, in violation of 18
       U.S.C. § 371; and Count Two, which charged conspir-
       acy to commit wire fraud and securities fraud, in vio-
       lation of 18 U.S.C. § 1349.
          Counts Three through Ten charged substantive of-
       fenses related to unauthorized disclosure of, and trad-
       ing based on, confidential CMS information concern-
       ing a proposed radiation oncology rule. All four defend-
       ants were convicted of Count Three, which charged
       conversion of United States property, in violation of 18
       U.S.C. §§ 641 and 2; and Count Nine, which charged
       wire fraud, in violation of 18 U.S.C. §§ 1343 and 2.
       Blaszczak, Huber, and Olan were convicted of Count
       Ten, which charged securities fraud, in violation of 18
       U.S.C. §§ 1348 and 2.
           Counts Thirteen through Sixteen charged substan-
       tive offenses arising from Worrall’s provision to
       Blaszczak of confidential CMS information relating to
       a proposed kidney dialysis rule. Blaszczak was con-
       victed of Count Thirteen, which charged conversion of
       United States property, in violation of 18 U.S.C. §§ 641
       and 2; Count Fifteen, which charged wire fraud, in vi-
       olation of 18 U.S.C. §§ 1343 and 2; and Count Sixteen,
       which charged securities fraud, in violation of 18
       U.S.C. §§ 1348 and 2. 3

       —————
          3   Securities fraud in violation of 18 U.S.C. § 1348
       is hereinafter referred to as “Title 18 securities fraud.”
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page10
                                             04/09/21 Pageof
                                                           1031
                                                              of 31




                                   5


            Counts Seventeen and Eighteen charged offenses
        related to Blaszczak’s provision of confidential CMS
        information, including information about an impend-
        ing home health care reimbursement rate decision, to
        a cooperating witness, Christopher Plaford, a trader at
        another hedge fund, Visium Asset Management, L.P.
        (“Visium”). Blaszczak was convicted of Count Seven-
        teen, which charged conspiracy to convert United
        States property and to defraud the United States, in
        violation of 18 U.S.C. § 371; and Count Eighteen,
        which charged conversion of United States property,
        in violation of 18 U.S.C. §§ 641 and 2.

        B. This Court’s Prior Decision
            On appeal, the defendants argued, among other
        things, that “the confidential CMS information at is-
        sue is not ‘property’ in the hands of CMS for purposes
        of the wire fraud and Title 18 securities fraud stat-
        utes.” Blaszczak, 947 F.3d at 30. Relying principally on
        Carpenter v. United States, 484 U.S. 19 (1987), and dis-
        tinguishing Cleveland v. United States, 531 U.S. 12
        (2000), this Court held that, “in general, confidential
        government information may constitute government
        ‘property’ for purposes of 18 U.S.C. §§ 1343 and 1348,
        and that here, there was sufficient evidence to estab-
        lish that the CMS information at issue was ‘property’
        in the hands of CMS.” Blaszczak, 947 F.3d at 34. The
        defendants also argued that “confidential information
        is not a ‘thing of value’ within the meaning of the con-
        version statute.” Id. at 39. Relying on United States v.
        Girard, 601 F.2d 69 (2d Cir. 1979), this Court held that
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page11
                                             04/09/21 Pageof
                                                           1131
                                                              of 31




                                    6


        “confidential information can itself be a ‘thing of value’
        under Section 641.” Blaszczak, 947 F.3d at 39. 4

        C.       The Supreme Court’s Remand in Light of
                 Kelly
            In Kelly, the Supreme Court held that a “scheme to
        reallocate the [George Washington] Bridge’s access
        lanes” did not constitute property fraud under 18
        U.S.C. §§ 1343 and 666(a)(1)(A). 140 S. Ct. at 1574. Re-
        lying heavily on Cleveland, the Court concluded that
        the object of the fraud—the “lane realignment” by the
        Port Authority—was an “exercise of regulatory power”
        rather than “the taking of property.” Id. at 1572-73.
        The Court also held that, while “[a] government’s right
        to its employees’ time and labor . . . can undergird a
        property fraud prosecution” because “the cost of those
        employees’ services would qualify as an economic loss
        to” the government, that property “must be an object
        of the fraud” rather than merely “an incidental byprod-
        uct of the scheme.” Id. at 1573.
            On September 4, 2020, Huber, Olan, and Blaszczak
        filed petitions for writs of certiorari. Relying
        —————
             4 This Court also held that the rule of Dirks v.
        SEC, 463 U.S. 646 (1983), under which “an insider
        may not be convicted of Title 15 securities fraud unless
        the government proves that he breached a duty of trust
        and confidence by disclosing material, nonpublic infor-
        mation in exchange for a ‘personal benefit,’ ” does not
        apply to the wire fraud and Title 18 securities fraud
        statutes. Blaszczak, 947 F.3d at 34-35, 37 (quoting
        Dirks, 463 U.S. at 663).
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page12
                                             04/09/21 Pageof
                                                           1231
                                                              of 31




                                   7


        principally on Cleveland and Kelly, they argued that
        information about a proposed government regulation
        is not “property” under 18 U.S.C. §§ 1343 and 1348 and
        is not a “thing of value” under 18 U.S.C. § 641. Worrall
        filed a memorandum in support of the petitions.
           The Acting Solicitor General requested that the Su-
        preme Court grant the petitions, vacate this Court’s
        decision, and remand the case for further considera-
        tion in light of Kelly. The Supreme Court granted that
        request, vacating this Court’s judgment and remand-
        ing the case for further consideration in light of Kelly.
        Olan v. United States, —S. Ct.—, 2021 WL 78042 (Jan.
        11, 2021); Blaszczak v. United States, —S. Ct.—, 2021
        WL 78043 (Jan. 11, 2021).


                           ARGUMENT

                                POINT I

         The Property Fraud and Conversion Convictions
                      Should Be Reversed
            In light of the Supreme Court’s holding in Kelly, it
        is now the position of the Department of Justice that
        in a case involving confidential government infor-
        mation, that information typically must have economic
        value in the hands of the relevant government entity
        to constitute “property” for purposes of 18 U.S.C.
        §§ 1343 and 1348. Compare Cleveland, 531 U.S. at 15,
        22 (license is not “property in the hands of the [govern-
        ment] victim,” and the government was not deprived
        of any “economic” value), with Pasquantino v. United
        States, 544 U.S. 349, 355, 357 (2005) (right to
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page13
                                             04/09/21 Pageof
                                                           1331
                                                              of 31




                                    8


        uncollected taxes is “something of value” to the govern-
        ment and represents “a straightforward ‘economic’ in-
        terest”). A related, though not necessarily identical,
        analysis applies when determining what confidential
        information is a “thing of value” under 18 U.S.C. § 641.
        The Department has determined that the confidential
        information at issue in this case does not constitute
        “property” or a “thing of value” under the relevant stat-
        utes after Kelly. To be sure, this Court recognized that
        “CMS does have an economic interest in its confiden-
        tial predecisional information” because the agency “in-
        vests time and resources into generating and main-
        taining the confidentiality of ” that information, and
        leaks affect the “efficient use of its limited time and
        resources.” Blaszczak, 947 F.3d at 33. But in the De-
        partment’s view, shaped by Kelly, the CMS employee
        time at issue in this case did not constitute “an object
        of the fraud,” and thus the associated “labor costs could
        not sustain the conviction[s]” here. Kelly, 140 S. Ct. at
        1573.
            Accordingly, this Office is constrained to confess er-
        ror at the direction of the Solicitor General’s Office and
        request that this Court set aside the defendants’ con-
        victions on Count Two (conspiracy to commit wire
        fraud and Title 18 securities fraud), Count Three (con-
        version of United States property), Count Nine (wire
        fraud), Count Ten (Title 18 securities fraud), Count
        Thirteen (conversion of United States property), Count
        Fifteen (wire fraud), Count Sixteen (Title 18 securities
        fraud), and Count Eighteen (conversion of United
        States property). Because the defendants contested
        the meaning of “property” and a “thing of value” in
        challenges to the sufficiency of the evidence, the
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page14
                                             04/09/21 Pageof
                                                           1431
                                                              of 31




                                   9


        appropriate remedy is to reverse rather than vacate
        the convictions on these counts. United States v. Her-
        tular, 562 F.3d 433, 435 (2d Cir. 2009); United States
        v. Draper, 553 F.3d 174, 183 (2d Cir. 2009). 5
            The defendants’ convictions on Count One and
        Count Seventeen should be affirmed for the reasons
        set forth in Point II.

                               POINT II

               The Convictions on Count One and Count
                    Seventeen Should Be Affirmed
            Blaszczak, Huber, and Olan were convicted of
        Count One, a conspiracy with three objects: (1) to con-
        vert United States property, in violation of 18 U.S.C.
        § 641; (2) to commit securities fraud, in violation of 15
        U.S.C. §§ 78j(b) & 78ff, 17 C.F.R. § 240.10b-5, and
        (3) to defraud the United States, in violation of 18
        U.S.C. § 371. Blaszczak was also convicted of Count
        Seventeen, a conspiracy with two objects: (1) to convert
        United States property, in violation of 18 U.S.C. § 641;
        and (2) to defraud the United States, in violation of 18
        U.S.C. § 371.


        —————
           5   The defendants’ petitions for writs of certiorari
        also challenged this Court’s holding regarding the ap-
        plicability of the Dirks personal-benefit test to the Ti-
        tle 18 property-fraud charges. In light of the confession
        of error as to those counts, this Court need not address
        this issue on remand.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page15
                                             04/09/21 Pageof
                                                           1531
                                                              of 31




                                  10


           In light of the confession of error, see Point I, the
        Government is constrained to concede that the § 641
        objects are legally invalid. But the § 371 defraud-
        clause objects were not affected by Kelly and remain
        legally valid. Because the jury returned a general ver-
        dict, the presence of both legally invalid and legally
        valid objects gives rise to error under Yates v. United
        States, 354 U.S. 298 (1957). Such an error is, however,
        “subject to harmless-error analysis.” Skilling v. United
        States, 561 U.S. 358, 414 (2010). The jury was pre-
        sented with overwhelming evidence that Blaszczak,
        Huber, and Olan conspired to defraud the United
        States in connection with the Deerfield Scheme (Count
        One) and that Blaszczak conspired to defraud the
        United States in connection with the Visium Scheme
        (Count Seventeen). Thus, the Yates errors were harm-
        less beyond a reasonable doubt, and the convictions on
        Counts One and Seventeen should be affirmed.

        A. The Section 371 Defraud-Clause Objects
           Remain Legally Valid
           The “defraud clause” of the general conspiracy stat-
        ute prohibits conspiracies “to defraud the United
        States, or any agency thereof in any manner or for any
        purpose.” 18 U.S.C. § 371. Because the provision “is
        designed to protect the integrity of the United States
        and its agencies,” it is “well established” that the de-
        fraud clause “not only reaches schemes which deprive
        the government of money or property” but also “em-
        braces any conspiracy for the purpose of impairing, ob-
        structing, or defeating the lawful function of any de-
        partment of Government . . . by deceit, craft, or trick-
        ery, or by means that are dishonest.” United States v.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page16
                                             04/09/21 Pageof
                                                           1631
                                                              of 31




                                    11


        Nersesian, 824 F.2d 1294, 1313 (2d Cir. 1987); see also
        McNally v. United States, 483 U.S. 350, 358 n.8 (1987)
        (defraud clause “reaches conspiracies other than those
        directed at property interests”); Hammerschmidt v.
        United States, 265 U.S. 182, 188 (1924) (“It is not nec-
        essary that the government shall be subjected to prop-
        erty or pecuniary loss by the fraud . . . .”); United States
        v. Ballistrea, 101 F.3d 827, 831 (2d Cir. 1996) (defraud
        clause is interpreted “more broadly” than the mail and
        wire fraud statutes). This Court has repeatedly re-
        jected claims that the defraud clause is limited to con-
        spiracies to deprive the United States of “property
        rights.” United States v. Atilla, 966 F.3d 118, 129 (2d
        Cir. 2020) (quoting United States v. Coplan, 703 F.3d
        46, 59 (2d Cir. 2012)).
           Kelly did not consider this body of law. The defend-
        ants in Kelly were not charged with conspiracy to de-
        fraud the United States. See 140 S. Ct. at 1571 (de-
        scribing counts); United States v. Baroni, 909 F.3d 550,
        556 (3d Cir. 2018) (same). Furthermore, while the Su-
        preme Court discussed the scope of “property fraud” in
        Kelly, the Court did not question its precedents recog-
        nizing that the defraud clause “reaches conspiracies
        other than those directed at property interests.”
        McNally, 483 U.S. at 358 n.8; see also Tanner v. United
        States, 483 U.S. 107, 128 (1987) (“[W]e have stated re-
        peatedly that the fraud covered by the [defraud clause]
        reaches any conspiracy for the purpose of impairing,
        obstructing or defeating the lawful function of any de-
        partment of Government.”). Indeed, the opinion in
        Kelly does not mention the defraud clause at all. Kelly
        therefore does not disturb the Supreme Court’s and
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page17
                                             04/09/21 Pageof
                                                           1731
                                                              of 31




                                   12


        this Court’s defraud-clause jurisprudence, and the de-
        fendants do not contend otherwise.
           Thus, conspiracy to defraud the United States un-
        der § 371 remains a legally valid conspiratorial object.

        B. The Yates Errors for Counts One and
           Seventeen Were Harmless Beyond a
           Reasonable Doubt

           1. Applicable Law
            In light of the confession of error, see Point I, the
        Government is constrained to concede that the § 641
        object of each conspiracy was legally invalid in that it
        “fail[ed] to come within the statutory definition of the
        crime.” Griffin v. United States, 502 U.S. 46, 59 (1991)
        (discussing Yates errors); see also United States v. Des-
        noyers, 637 F.3d 105, 109-10 (2d Cir. 2011) (discussing
        legal defects under Yates as distinguished from factual
        defects under Griffin). Because the jury returned a
        general verdict, these conspiracy convictions accord-
        ingly are “flawed” under Yates. Skilling, 561 U.S. at
        414. The defendants argue that Count One should be
        set aside because “[t]he jury may have found only that
        Blaszczak, Huber, and Olan agreed to violate the con-
        version statute, even though that basis for conviction
        is legally invalid.” (Remand Br. 25). 6



        —————
           6   The defendants do not argue on remand that
        Blaszczak’s conviction on Count Seventeen should be
        set aside for the same reason. (See Remand Br. 25).
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page18
                                             04/09/21 Pageof
                                                           1831
                                                              of 31




                                   13


            The Supreme Court has made clear, however, that
        instructing a jury on multiple theories of guilt, one of
        which is legally invalid, is not structural error.
        Hedgpeth v. Pulido, 555 U.S. 57, 60-62 (2008). A Yates
        error “does not necessarily require reversal of the con-
        spiracy conviction” at issue, because “errors of the
        Yates variety are subject to harmless-error analysis”
        on direct appeal. Skilling, 561 U.S. at 414 & n.46 (re-
        manding for harmless-error review). Thus, the con-
        spiracy counts may be affirmed if, after “conduct[ing]
        a thorough examination of the record,” this Court “con-
        clude[s] beyond a reasonable doubt that the jury ver-
        dict would have been the same absent the error.”
        Neder v. United States, 527 U.S. 1, 19 (1999); see also
        United States v. Coppola, 671 F.3d 220, 237-38 (2d Cir.
        2012) (rejecting Yates claim where “jury necessarily
        would have had to” make finding under valid theory);
        United States v. Ferguson, 676 F.3d 260, 277 (2d Cir.
        2011) (defendants not prejudiced by instructional er-
        ror if “jury would have necessarily found the defend-
        ants guilty on one of the properly instructed theories
        of liability”). In Skilling itself, for example, the Fifth
        Circuit applied the Neder harmless-error standard on
        remand and, in light of the “overwhelming evidence”
        that the defendant conspired to commit a legally valid
        conspiratorial object, “conclude[d] beyond a reasonable
        doubt that the verdict would have been the same ab-
        sent the alternative-theory error.” United States v.
        Skilling, 638 F.3d 480, 483-84 (5th Cir. 2011).

        —————
        Blaszczak did, however, make such an argument in his
        initial brief on appeal. (Blaszczak Br. 66).
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page19
                                             04/09/21 Pageof
                                                           1931
                                                              of 31




                                  14


           Here, the Yates errors for Counts One and
        Seventeen were harmless in light of the valid § 371 de-
        fraud-clause object in each count. Based on the evi-
        dence presented at trial, this Court can conclude be-
        yond a reasonable doubt that a jury would have re-
        turned guilty verdicts on Counts One and Seventeen
        even if it had been instructed solely on the defraud-
        clause objects.

          2. Discussion
           To prove a conspiracy to defraud the United States
        under § 371, the Government must show “(1) that the
        defendant entered into an agreement (2) to obstruct a
        lawful function of the Government (3) by deceitful or
        dishonest means and (4) at least one overt act in fur-
        therance of the conspiracy.” Coplan, 703 F.3d at 61. In
        their initial briefs, Blaszczak, Huber, and Olan dis-
        puted only the second and third elements of the de-
        fraud-clause objects. (Blaszczak Br. 64-66; Huber
        Br. 57-61; Olan Br. 49-51). Their arguments have no
        merit, as the evidence at trial established beyond a
        reasonable doubt that they agreed to obstruct a lawful
        function of the Government by deceitful or dishonest
        means.
           The leading precedents defining the contours of the
        defraud clause as applied to schemes to obtain confi-
        dential government information are Haas v. Henkel,
        216 U.S. 462 (1910), and United States v. Peltz, 433
        F.2d 48 (2d Cir. 1970). In Haas, one of the “seminal
        Supreme Court cases” regarding conspiracies to de-
        fraud the United States, Coplan, 703 F.3d at 60, one
        count alleged that the defendants, who included a
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page20
                                             04/09/21 Pageof
                                                           2031
                                                              of 31




                                   15


        statistician employed by the Department of Agricul-
        ture’s Bureau of Statistics,
              conspired to defraud the United States by
              secretly obtaining information from [the
              statistician], which he should acquire in
              his official character as associate statisti-
              cian, and should, in violation of his offi-
              cial duty, give out secretly to his co-con-
              spirators, as to the probable contents of
              certain official cotton crop reports in ad-
              vance of the time when these reports
              were to be promulgated according to law.
        Haas, 216 U.S. at 477. The purpose of the conspiracy
        was “to obtain such information from [the statistician]
        in advance of general publicity” and “to use such infor-
        mation in speculating upon the cotton market.” Id. at
        478. The defendants argued that these allegations
        would not support a charge of conspiracy to defraud
        the United States because they did not allege a pecu-
        niary loss to the government. Id. at 479. The Supreme
        Court rejected that argument, noting that “practices of
        this kind would deprive these reports of most of their
        value to the public, and degrade the department in
        general estimation, and that there would be a real fi-
        nancial loss.” Id. The Court underscored that “it is not
        essential that such a conspiracy shall contemplate a
        financial loss or that one shall result,” and it was suf-
        ficient that the conspiracy would “defraud the United
        States by depriving it of its lawful right and duty of
        promulgating or diffusing the information so officially
        acquired in the way and at the time required by law or
        departmental regulation.” Id. at 479-80.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page21
                                             04/09/21 Pageof
                                                           2131
                                                              of 31




                                  16


            In Peltz, the defendant, an attorney, conspired with
        an employee of the SEC “to obtain confidential inside
        information about matters under consideration by the
        Commission and use such information for private
        profit” by selling stock in a company before an SEC en-
        forcement action against that company was an-
        nounced. 433 F.2d at 49-50. The defendant argued that
        there was no conspiracy to defraud the United States
        because “the Government suffered no pecuniary harm”
        and “there was no intention to prevent [the SEC from]
        taking the [enforcement] action contemplated.” Id. at
        51. Rejecting these arguments, this Court held that
        “[a]n agreement whereby a federal employee will act
        to promote private benefit in breach of his duty . . .
        comes within the statute if the proper functioning of
        the Government is significantly affected thereby.” Id.
        at 52. As the Court further explained, “[p]ublic confi-
        dence essential to the effective functioning of govern-
        ment would be seriously impaired by any arrangement
        that would enable a few individuals to profit from ad-
        vance knowledge of governmental action.” Id. Thus, on
        the facts of that case, “the high repute and effective
        functioning of the SEC . . . would be significantly com-
        promised by arrangements whereby an individual
        could obtain information about its impending action
        from one of its employees and profit from having such
        knowledge before this became available to the public
        generally.” Id. The Court further recognized that
        “[s]imilar considerations would apply” to other
        schemes to “obtain advance information” regarding
        various government actions, including “rate decisions”
        and other decisions “having implications for the stock
        market.” Id. at 52 n.4.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page22
                                             04/09/21 Pageof
                                                           2231
                                                              of 31




                                  17


            Thus, under Haas and Peltz, the element of ob-
        structing a lawful government function may be demon-
        strated by proof that the conspiracy “depriv[ed] [the
        agency] of its lawful right and duty of promulgating or
        diffusing the information so officially acquired in the
        way and at the time required by law or departmental
        regulation,” Haas, 216 U.S. at 479-80, via an “arrange-
        ment that would enable a few individuals to profit
        from advance knowledge of governmental action,”
        Peltz, 433 F.2d at 52. As this Court has explained, such
        a conspiracy obstructs a lawful government function
        by “seriously impair[ing]” the “[p]ublic confidence es-
        sential to the effective functioning of ” an agency. Id.
        The evidence at trial overwhelmingly established con-
        spiracies on all fours with Haas and Peltz.
            First, as several CMS witnesses testified at trial,
        CMS kept its “predecisional” information—internal
        consideration of proposed and final rules, including
        specific reimbursement rates—strictly confidential
        until public announcement. (A. 465, 701, 764-66
        (Tr. 198, 1540, 1924-30)). The announcements gener-
        ally were made at around 4:15 p.m., after the stock
        market closed, because they could move the stock
        prices of publicly traded companies whose businesses
        were affected, and “there was a concern that the finan-
        cial markets needed time to digest the information.”
        (A. 465, 765, 840 (Tr. 199, 1927, 2379)). CMS did not
        share predecisional information about proposed or fi-
        nal rules with Congress or its staff. (A. 767 (Tr. 1935-
        36)). In addition, all CMS employees were trained an-
        nually on CMS’s confidentiality policy. (A. 465, 766
        (Tr. 198-99, 1929)). CMS’s Employee Nondisclosure
        Policy and applicable ethics regulations prohibited
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page23
                                             04/09/21 Pageof
                                                           2331
                                                              of 31




                                   18


        employees from disclosing “nonpublic, confidential,
        privileged, or proprietary” information “except as au-
        thorized by law.” (A. 766 (Tr. 1929-30); A. 2042-50
        (GX 1222); A. 2571 (GX 2206); A. 2602-06 (DX 9)).
        This policy made clear that information learned in the
        course of CMS employment, such as “an announced
        change in CMS payment or coverage policy,” could be
        “ ‘market sensitive’ information, meaning that its dis-
        closure may have stock or bond market implications.”
        (A. 2043 (GX 1222)).
            Second, multiple CMS witnesses testified to the im-
        portance that predecisional information concerning
        proposed reimbursement rate rules remain strictly
        confidential until released to the public. (A. 467, 470,
        504, 764, 766, 840 (Tr. 209-10, 222-23, 360-61, 1923-
        24, 1929-30, 2378-79)). For one thing, leaks can gener-
        ate “suboptimal” healthcare policy by inviting early,
        unbalanced lobbying by interest groups to thwart what
        would otherwise be a cost-effective measure for deliv-
        ering the highest level of healthcare. (A. 766-67
        (Tr. 1932-33); see also A. 504 (Tr. 360-61); A. 840
        (Tr. 2378-79); A. 2924 (GX 1705) (Blaszczak reporting
        to client that “[t]he theme of everything” at CMS is
        “cost savings and efficiency”)). As Jonathan Blum, the
        Director of the Center for Medicare at CMS during the
        relevant period, testified at trial, keeping predeci-
        sional information confidential was key to developing
        and maintaining effective health care policy. (A. 464,
        467 (Tr. 195-96, 209-210)). The “[d]ecisions CMS
        makes ha[ve] tremendous impact on the overall fed-
        eral budget and the overall healthcare economy,” so it
        is important to give all affected parties an equal oppor-
        tunity to weigh in on the wisdom of a proposed rule or
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page24
                                             04/09/21 Pageof
                                                           2431
                                                              of 31




                                   19


        policy change. (A. 470 (Tr. 223)). When information is
        instead selectively leaked, that “begins to trigger pow-
        erful forces to try and stop decisions,” so that “when
        leaks happen[ed], my job became more tough and more
        difficult to manage the process flow and to convince my
        superiors of the right course for the Medicare pro-
        gram.” (A. 467 (Tr. 210)). Another negative effect of
        leaking is that it can lead to “tighten[ing]” of CMS’s
        internal information sharing process, which can, in
        turn, result in the agency making “mistakes” and “not
        fully vetting . . . [its] options” in connection with pro-
        posed rules. (A. 766 (Tr. 1932)).
              As this Court previously noted, Blum testified that
        CMS has “ ‘a very strong precedent and a very strong
        principle that every stakeholder has the right to re-
        ceive the materials concerning a rule at the same
        time,’ because the ‘rule-making process is based upon
        the notion that the entire public that can be affected
        . . . has the right to comment’ in a manner that is fair
        to all stakeholders.” Blaszczak, 947 F.3d at 39 (quoting
        A. 467 (Tr. 209)). The evidence at trial established that
        the “leaking of predecisional information” could “tilt
        the playing field against interest groups (and the pub-
        lic) who were not yet privy to the information,” as well
        as “spawn interference with CMS’s processes.” Id. at
        39, 42. Although the Court cited this evidence in its
        discussion of § 641, it is equally probative here with
        respect to the issue of obstruction of a lawful govern-
        ment function under the defraud clause. Leaks that
        undermine the fairness of the rule-making process “se-
        riously impair[ ]” public confidence in an agency’s
        work, see Peltz, 433 F.2d at 52, and leaks that “spawn
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page25
                                             04/09/21 Pageof
                                                           2531
                                                              of 31




                                   20


        interference with CMS’s processes” quite literally im-
        pair, obstruct, or defeat a lawful agency function.
            Third, the evidence at trial clearly established that
        Blaszczak, Huber, and Olan understood that their ac-
        tions obstructed the lawful functions of CMS by com-
        promising the confidentiality of the subject infor-
        mation and unfairly tilting the playing field to favor
        the recipients of the information, in contravention of
        CMS’s regulatory mission. As Fogel, who had less ex-
        perience than Blaszczak, Huber, and Olan with CMS
        and the health care industry generally, testified: “if
        the information was out there, it would give industry
        lobbyists and others a chance to combat [the agency’s
        efforts] and stop a proposed cut or increase from hap-
        pening.” (A. 564 (Tr. 724)). Indeed, Fogel discussed
        this very issue with Huber and Olan. (A. 564
        (Tr. 724)). And the email evidence confirms these de-
        fendants’ understanding that nondisclosure of prede-
        cisional information was paramount to CMS’s mission.
        (A. 2001 (GX 815) (Huber email reporting Blaszczak’s
        admonition to not “bring too much att’n to reimb on
        VAR yet” because “otherwise the industry goes bana-
        nas and usually squashes changes”)). Cf. Blaszczak,
        947 F.3d at 41-42 (rejecting claims that Blaszczak, Hu-
        ber, and Olan did not understand that their actions
        would seriously interfere with the work of CMS).
            To be sure, it was the Government’s burden to es-
        tablish that Blaszczak, Huber, and Olan had the spe-
        cific intent to obstruct CMS’s functioning. See United
        States v. Gurary, 860 F.2d 521, 523 (2d Cir. 1988). But
        the Government did so by proving that the scheme
        would “defraud the United States by depriving it of its
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page26
                                             04/09/21 Pageof
                                                           2631
                                                              of 31




                                    21


        lawful right and duty of promulgating or diffusing the
        [CMS] information so officially acquired in the way
        and at the time required by law or departmental regu-
        lation.” Haas, 216 U.S. at 479-80. That a defendant’s
        motive was to make money from information he mis-
        appropriated does not, as Huber and Olan suggest, de-
        feat a finding of specific intent; if it did, then Haas and
        Peltz would have come out differently, for the motive
        in those cases, as here, was to trade on the stolen in-
        formation for profit. See id. at 478; Peltz, 433 F.2d at
        49-50; see also United States v. Southland, 760 F.2d
        1366, 1373 (2d Cir. 1985) (“Section 371 has often been
        applied to reach conduct intended to defraud the
        United States, although the original activity was
        aimed at quite different objectives.”).
            Indeed, this Court has made clear that “intent to
        defraud the United States may be incidental to an-
        other primary motivation or purpose.” Gurary, 860
        F.2d at 525. In Gurary, the Court affirmed the conspir-
        acy convictions of salesmen who had schemed to sell
        fictitious invoices that would permit the purchasing
        companies to misreport their taxable income to the
        IRS. See id. at 523. Although “[i]mpeding the IRS” was
        “not defendants’ primary purpose,” it was nonetheless
        “part and parcel of the scheme.” Id. at 525. The same
        is true here; defendants’ scheme could not succeed
        without the misappropriation of CMS’s confidential in-
        formation and its attendant risks to the agency’s mis-
        sion and processes. See Southland Corp., 760 F.2d at
        1373 (“[Defendants] cannot escape liability by showing
        that this intent [to defraud the United States] was
        merely incidental to some other action which consti-
        tuted their primary motivation.”).
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page27
                                             04/09/21 Pageof
                                                           2731
                                                              of 31




                                   22


            The evidence at trial also overwhelmingly estab-
        lished the “deceitful or dishonest means” element of
        conspiracy to defraud the United States. As this Court
        has recognized, “[t]he very making of a plan whereby
        a government employee will divulge material infor-
        mation which he knows he should not is ‘dishonest’ ”
        for purposes of a conspiracy to defraud the United
        States. Peltz, 433 F.2d at 52. Here, Blaszczak was paid
        by Huber and Olan (with respect to Count One) and
        Plaford (with respect to Count Seventeen) to get confi-
        dential CMS information they knew should have been
        kept within the agency to ensure a level regulatory
        playing field. (A. 547, 578, 587, 687, 880 (Tr. 647, 781-
        83, 818-19, 1452, 2551-52); SA 28, 48 (Tr. 1764, 3287-
        88)). And the episode with Dr. Niles Rosen illustrates
        that Blaszczak, Huber, and Olan knew this was infor-
        mation that CMS and its faithful employees and con-
        tractors would not simply give them upon the asking:
              Olan, Huber, Fogel, and Blaszczak at-
              tempted to extract predecisional CMS in-
              formation from CMS consultant Dr. Niles
              Rosen, prompting an email discussion of
              the fact that Rosen was unlikely to dis-
              close such information. Olan commented
              that he thought the odds of Blaszczak
              “getting shut down by Rosen were 103%,”
              but nevertheless Blaszczak and the Deer-
              field partners pushed ahead in the hopes
              that Blaszczak might get Rosen to “bite,”
              since he was “the man with the keys to
              the radiation-oncology device companies’
              coffins.” Ultimately, Rosen rebuffed
              Blaszczak’s efforts, writing in an email,
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page28
                                             04/09/21 Pageof
                                                           2831
                                                              of 31




                                   23


              “As you clearly understand, I cannot
              share with you our recommendations to
              CMS.”
        Blaszczak, 947 F.3d at 41; see also id. at 28 (describing
        Plaford testimony that he “considered Blaszczak’s
        CMS information to be ‘much more accurate’ than the
        information provided by other consultants, since it
        came ‘directly from the horse’s mouth,’ meaning
        Blaszczak’s friends and former colleagues at CMS” and
        that “Blaszczak told Plaford that he had a ‘high con-
        viction’ that his information was accurate because he
        was ‘interacting directly with his counterparties in
        CMS who were working on the rule, and they were tell-
        ing him what the cut would be’ ”). Accordingly,
        Blaszczak, Huber, and Olan knew that deceitful
        means must be employed to obtain the information.
           Finally, the defendants contend that the defraud
        clause should be construed narrowly to avoid vague-
        ness and First Amendment concerns. (Blaszczak
        Br. 65; Huber Br. 58-59; Olan Br. 52-53). But there is
        no reason to believe that the Supreme Court’s
        longstanding construction of the defraud clause is be-
        yond the ability of “ordinary people [to] understand.”
        Skilling, 561 U.S. at 402. Furthermore, the defraud
        clause is an anti-fraud statute that requires proof of
        deceitful or dishonest means, and it is well established
        that “the First Amendment does not shield fraud.” Il-
        linois ex rel. Madigan v. Telemarketing Associates,
        Inc., 538 US 600, 612 (2003). In any event, this Court
        has repeatedly rejected “similar attempt[s] to invoke”
        constitutional concerns “to ‘pare the body of § 371 prec-
        edent down to its core,’ ” recognizing that it is “ ‘bound
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page29
                                             04/09/21 Pageof
                                                           2931
                                                              of 31




                                   24


        to follow’ both ‘the law of the Circuit’ and ‘long-lived
        Supreme Court decisions’ that have definitively
        adopted and reaffirmed the ‘expansive reading of
        § 371’ given by courts.” Atilla, 966 F.3d at 131 (quoting
        Coplan, 703 F.3d at 61-62).
            Because the overwhelming evidence presented at
        trial establishes beyond a reasonable doubt that
        Blaszczak, Huber, and Olan conspired to defraud the
        United States, the Yates errors were harmless. See
        Skilling, 561 U.S. at 414. 7 Accordingly, the convictions
        on Counts One and Seventeen should be affirmed, and
        —————
           7   Worrall’s acquittal on Count One does not alter
        this conclusion, as the evidence against Blaszczak, Hu-
        ber, and Olan was stronger than the evidence against
        Worrall. Fogel testified directly to the understandings
        of Huber, Olan, and Blaszczak about the importance of
        proposed rate changes to CMS and its mission, and
        that testimony was corroborated by emails with Huber
        and Olan about the same topic. In contrast, Fogel did
        not have any direct contact with Worrall or testify
        about him; nor were there any emails between Worrall
        and his co-defendants about the interference with
        CMS’s mission. In addition, Blaszczak, Huber, and
        Olan attempted to obtain confidential CMS infor-
        mation from Rosen about CMS’s reimbursement rates
        for genetic testing, an incident that did not involve
        Worrall. Furthermore, the Government argued in
        summation that Blaszczak had sources of inside infor-
        mation at CMS other than Worrall. (See A. 1027
        (Tr. 3899) (arguing in rebuttal summation that
        Blaszczak had multiple sources at CMS)).
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page30
                                             04/09/21 Pageof
                                                           3031
                                                              of 31




                                  25


        the case remanded for resentencing as to Blaszczak,
        Huber, and Olan.

                            CONCLUSION
           The convictions on Counts Two, Three, Nine,
        Ten, Thirteen, Fifteen, Sixteen, and Eighteen
        should be reversed; the convictions on Counts One
        and Seventeen should be affirmed; and the case
        should be remanded for resentencing as to
        Blaszczak, Huber, and Olan.

        Dated:    New York, New York
                  April 2, 2021

                             Respectfully submitted,

                             AUDREY STRAUSS,
                             United States Attorney for the
                             Southern District of New York,
                             Attorney for the United States
                                  of America.

        IAN MCGINLEY,
        JOSHUA A. NAFTALIS,
        WON S. SHIN,
           Assistant United States Attorneys,
                       Of Counsel.
   Case
Case    18-2811, Document
     1:12-cr-00152-CM     453, 04/02/2021,
                      Document             3069704,
                                 484-1 Filed        Page31
                                             04/09/21 Pageof
                                                           3131
                                                              of 31




                  CERTIFICATE OF COMPLIANCE
           Pursuant to Federal Rule of Appellate Procedure
        32(g), the undersigned counsel hereby certifies that
        this brief complies with this Court’s January 29, 2021
        order limiting the principal briefs on remand to 25
        pages.

                            AUDREY STRAUSS,
                            United States Attorney for the
                            Southern District of New York

                        By: WON S. SHIN,
                            Assistant United States Attorney
